UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 001-16071 ABRAXAS PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-2584033 (State of Incorporation) (I.R.S. Employer Identification No.) 18803 Meisner Drive, San Antonio, TX 78258 (Address of principal executive offices) (Zip Code) 210-490-4788 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filerx Non-accelerated filero (Do not mark if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of the issuer’s common stock outstanding as of August 5, 2011 was 91,799,371 shares: 1 Forward-Looking Information We make forward-looking statements throughout this report.Whenever you read a statement that is not simply a statement of historical fact (such as statements including words like “believe,” “expect,” “anticipate,” “intend,” “will,” “plan,” “seek,” “estimate,” “could,” “potentially” or similar expressions), you must remember that these are forward-looking statements, and that our expectations may not be correct, even though we believe they are reasonable.The forward-looking information contained in this report is generally located in the material set forth under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well.These forward-looking statements generally relate to our plans and objectives for future operations and are based upon our management’s reasonable estimates of future results or trends.The factors that may affect our expectations regarding our operations include, among others, the following: · our success in development, exploitation and exploration activities; · our ability to procure services and equipment for our drilling and completion activities; · the prices we receive for our oil and gas and the effectiveness of our hedging activities; · our ability to make planned capital expenditures; · declines in our production of oil and gas; · the availability of capital; · political and economic conditions in oil producing countries, especially those in the Middle East; · price and availability of alternative fuels; · our restrictive debt covenants; · our acquisition and divestiture activities; · weather conditions and events; · the proximity, capacity, cost and availability of pipelines and other transportation facilities; and · other factors discussed elsewhere in this report. GLOSSARY OF TERMS Unless otherwise indicated in this report, gas volumes are stated at the legal pressure base of the State or area in which the reserves are located at 60 degrees Fahrenheit. Oil andgas equivalents are determined using the ratio of six Mcf of gas to one barrel of oil, condensate or NGL. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of oil and gas: “Bbl” – barrel or barrels. “Bcf” – billion cubic feet of gas. “Bcfe” – billion cubic feet of gas equivalent. “Boe” – barrels of oil equivalent. 2 “Boepd” – barrels of oil equivalent per day. “Bopd” – barrels of oil per day. “MBbl” – thousand barrels. “MBoe” – thousand barrels of oil equivalent. “Mcf” – thousand cubic feet of gas. “Mcfe” – thousand cubic feet of gas equivalent. “MMBbl” – million barrels. “MMBoe” – million barrels of oil equivalent. “MMBtu” – million British Thermal Units of gas. “MMcf” – million cubic feet of gas. “MMcfe” – million cubic feet of gas equivalent. “MMcfepd” – million cubic feet of gas equivalent per day. “MMcfpd” – million cubic feet of gas per day. “NGL” – natural gas liquids measured in barrels. Terms used to describe our interests in wells and acreage: “Developed acreage” means acreage which consists of leased acres spaced or assignable to productive wells. “Development well” is a well drilled within the proved area of an oil or gas reservoir to the depth or stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting proved oil or gas reserves. “Dry hole” is an exploratory or development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. “Exploratory well” is a well drilled to find and produce oil or gas in an unproved area, to find a new reservoir in a field previously found to be producing oil or gas in another reservoir, or to extend a known reservoir. “Gross acres” are the number of acres in which we own a working interest. “Gross well” is a well in which we own an interest. “Net acres” are deemed to exist when the sum of fractional ownership working interests in gross acres equals one (e.g., a 50% working interest in a lease covering 320 gross acres is equivalent to 160 net acres). “Net well” is deemed to exist when the sum of fractional ownership working interests in gross wells equals one. “Productive well” is an exploratory or a development well that is not a dry hole. 3 “Undeveloped acreage” means those leased acres on which wells have not been drilled or completed to a point that would permit the production of economic quantities of oil and gas, regardless of whether or not such acreage contains proved reserves. Terms used to assign a present value to or to classify our reserves: “Proved reserves” or “reserves” are those quantities of oil and gas reserves, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation. “Proved developed reserves” or “PDP’s” are those quantities of oil and gas reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional oil and gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. “Proved developed non-producing reserves” or“PDNP’s”are those quantities of oil and gas reserves that are developed behind pipe in an existing well bore, from a shut-in well bore or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. “Proved undeveloped drilling location”is a site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. “Proved undeveloped reserves” or“PUD’s”are those quantities ofoil and gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proven effective by actual tests in the area and in the same reservoir. “Probable reserves” are those additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but more certain to be recovered than possible reserves. “Possible reserves” are those additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “PV-10” means estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation in accordance with guidelines promulgated by the SEC. “Standardized Measure” means estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation, calculated in accordance with Accounting Standards Codifications (“ASC”) 932,“Disclosures About Oil and Gas Producing Activities.” 4 ABRAXAS PETROLEUM CORPORATION FORM 10 – Q INDEX PART I FINANCIAL INFORMATION ITEM 1 - Financial Statements Condensed Consolidated Balance Sheets - June 30, 2011 (unaudited) and December 31, 2010 6 Condensed Consolidated Statements of Operations – (unaudited) Three and Six Months Ended June 30, 2011 and 2010 8 Condensed Consolidated Statements of Cash Flows – (unaudited) Six Months Ended June 30, 2011 and 2010 9 Notes to Condensed Consolidated Financial Statements (unaudited) 10 ITEM 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3 - Quantitative and Qualitative Disclosures about Market Risk 37 ITEM 4 - Controls and Procedures 38 PART II OTHER INFORMATION ITEM 1 - Legal Proceedings 39 ITEM 1a - Risk Factors 39 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 39 ITEM 3 - Defaults Upon Senior Securities 39 ITEM 4 - [Removed and Reserved] 39 ITEM 5 - Other Information 39 ITEM 6 - Exhibits 40 Signatures 5 PART I FINANCIAL INFORMATION Item 1.Financial Statements Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (in thousands) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ 99 Accounts receivable, net: Joint owners Oil and gas production Other Derivative asset – current Assets held for sale — Other current assets Total current assets Property and equipment: Oil and gas properties, full cost method of accounting: Proved Unproved properties excluded from depletion Other property and equipment Total Less accumulated depreciation, depletion, and amortization (337,561 ) (330,231 ) Total property and equipment – net Investment in joint venture Deferred financing fees, net Derivative asset – long-term Other assets Total assets $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 6 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Balance Sheets (continued) (in thousands, except share data) June 30, December 31, (Unaudited) Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Oil and gas production payable Accrued interest 29 Other accrued expenses Derivative liability – current Current maturities of long-term debt Total current liabilities Long-term debt, excluding current maturities Derivative liability – long-term Future site restoration Total liabilities Stockholders’ Equity (Deficit) Preferred stock, par value $.01 per share, authorized 1,000,000 shares; -0- issued and outstanding — — Common stock, par value $.01 per share, authorized 200,000,000 shares;91,740,465 and 76,427,561 issued and outstanding Additional paid-in capital Accumulated deficit (201,290 ) (200,208 ) Accumulated other comprehensive income Total stockholders’ equity (deficit) (14,976 ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to condensed consolidated financial statements (unaudited) 7 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue: Oil and gas production revenues $ Rig revenues Other 3 4 4 6 Operating costs and expenses: Lease operating expenses Production taxes Depreciation, depletion, and amortization Rig operations General and administrative (including stock-based compensation of $706, $537, $1,069 and $847) Operating income Other (income) expense: Interest income (2 ) (2 ) (4 ) (4 ) Interest expense Amortization of deferred financing fee (Gain) loss on derivative contracts(unrealized$(7,959), $(5,941), $3,019 and $(17,636)) (6,846 ) (6,550 ) (17,527 ) Equity in (income) loss of joint venture (769 ) — (1,518 ) — Other 12 14 87 (75 ) (5,499 ) (3,773 ) (11,698 ) Net income (loss) $ $ $ ) $ Net income (loss) per common share – basic $ $ $ ) $ Net income (loss) per common share – diluted $ $ $ ) $ See accompanying notes to condensed consolidated financial statements (unaudited) 8 Table of Contents Abraxas Petroleum Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Six Months Ended June 30, Operating Activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Equity in income of joint venture (1,518 ) — Change in derivative fair value (18,477 ) Depreciation, depletion, and amortization Amortization of deferred financing fees Accretion of future site restoration Stock-based compensation Other non-cash expenses — 24 Changes in operating assets and liabilities: Accounts receivable Other 69 (260 ) Accounts payable and accrued expenses (5,527 ) (3,285 ) Net cash provided by operating activities Investing Activities Capital expenditures, including purchases and development of properties (25,622 ) (8,592 ) Proceeds from sale of oil and gas properties Net cash (used in) provided by investing activities (17,165 ) Financing Activities Proceeds from long-term borrowings Payments on long-term borrowings (58,075 ) (9,270 ) Deferred financing fees (1,527 ) (139 ) Proceeds from issuance of common stock — Other 16 (22 ) Net cash provided by (used in) financing activities (7,431 ) Effect of exchange rate changes on cash — — Increase in cash Cash and equivalents, at beginning of period 99 Cash and equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ See accompanying notes to condensed consolidated financial statements 9 Table of Contents Abraxas Petroleum Corporation Notes to Condensed Consolidated Financial Statements (Unaudited) (tabular amounts in thousands, except per share data) Note 1. Basis of Presentation The accounting policies followed by Abraxas Petroleum Corporation and its subsidiaries (the “Company”) are set forth in the notes to the Company’s audited consolidated financial statements in the Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 16, 2011. Such policies have been continued without change. Also, refer to the notes to those financial statements for additional details of the Company’s financial condition, results of operations, and cash flows. All material items included in those notes have not changed except as a result of normal transactions in the interim, or as disclosed within this report. The accompanying interim consolidated financial statements have not been audited by our independent registered public accountants, but in the opinion of management, reflect all adjustments necessary for a fair presentation of the financial position and results of operations. Any and all adjustments are of a normal and recurring nature. Although management believes the unaudited interim related disclosures in these consolidated financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The results of operations and the cash flows for the periods ended June 30, 2011 are not necessarily indicative of the results to be expected for the full year. The condensed consolidated financial statements included herein should be read in conjunction with the consolidated audited financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Consolidation Principles The terms “Abraxas,” “Abraxas Petroleum,” “we,” “us,” “our” or the “Company” refer to Abraxas Petroleum Corporation and all of its consolidated subsidiaries, including its wholly-owned foreign subsidiary, Canadian Abraxas Petroleum, ULC. Canadian Abraxas’ assets and liabilities are translated to U.S. dollars at period-end exchange rates.Income and expense items are translated at average rates of exchange prevailing during the period.Translation adjustments are accumulated as a separate component of stockholders’ equity. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Stock-based Compensation, Option Plans and Warrants Stock Options The Company currently utilizes a standard option-pricing model (i.e., Black-Scholes) to measure the fair value of stock options granted to employees and directors. For the three and six months ended June 30, 2011 , the Company incurred expenses of $599,000 and $866,000, respectively, and for the three and six months ended June 30, 2010, the Company incurred expenses of$444,000 and $637,000, respectively, in stock-based compensation expense related to stock options. The following table summarizes the Company’s stock option activity for the six months ended June 30, 2011: 10 Table of Contents Number of Shares Weighted Average Option Exercise Price Per Share Weighted Average Grant Date Fair Value Per Share Aggregate Intrinsic Value Outstanding, December 31, 2010 $ $ $ Granted $ $ Exercised ) $ $ ) Expired or canceled ) $ $ ) Outstanding, June 30, 2011 $ $ $ The following table shows the weighted average assumptions used in the Black-Scholes valuation of the fair value of option grants for the six months ended June 30, 2011: Expected dividend yield 0 % Volatility % Risk free interest rate % Expected life Years Fair value of options granted (in thousands) $ Weighted average grant date fair value per share of options granted $ Additional information related to options at June 30, 2011 and December 31, 2010 is as follows: June 30, December 31, Options exercisable As of June 30, 2011, there was approximately $3.6 million of unamortized compensation expense related to outstanding options that will be recognized in 2011 through 2015. Restricted Stock Awards Restricted stock awards are awards of common stock that are subject to restrictions on transfer and to a risk of forfeiture if the awardee terminates employment with the Company prior to the lapse of the restrictions. The value of such stock was determined using the market price on the grant date and compensation expense is recorded over the applicable vesting periods. The following table summarizes the Company’s restricted stock activity for the six months ended June 30, 2011: Number of Shares Weighted Average Grant Date Fair Value Per Share Unvested, December 31, 2010 $ Granted 41 Vested/Released (120 ) Forfeited (1 ) Unvested, June 30, 2011 $ For the three and six months ended June 30, 2011, the Company incurred expenses of $107,000 and $203,000, respectively, and for the three and six months ended June 30, 2010, the Company incurred expenses of $93,000 and $210,000, respectively, in stock-based compensation expense related to restricted stock. As of June 30, 2011, there 11 Table of Contents was approximately $455,000 of unamortized compensation expense related to outstanding restricted stock that will be recognized in 2011 through 2015. Warrants On May 25, 2007, the Company entered into a Securities Purchase Agreement with certain accredited investors pursuant to which the Company issued warrants to purchase 1,174,938 shares of common stock. The warrants expire on May 25, 2012 and are exercisable at a price of $3.83 per share, subject to certain adjustments. No warrants were exercised during the six months ended June 30, 2011 or 2010. As of June 30, 2011, there were 878,000 warrants outstanding. Oil and Gas Properties The Company follows the full cost method of accounting for oil and gas properties.Under this method, all direct costs and certain indirect costs associated with acquisition of properties and successful as well as unsuccessful exploration and development activities are capitalized. Depreciation, depletion, and amortization of capitalized oil and gas properties and estimated future development costs, excluding unproved properties, are based on the unit-of-production method based on proved reserves.Net capitalized costs of oil and gas properties, less related deferred taxes, are limited to the lower of unamortized cost or the cost ceiling, defined as the sum of the present value of estimated future net revenues from proved reserves based on unescalated prices discounted at 10 percent, plus the cost of properties not being amortized, if any, plus the lower of cost or estimated fair value of unproved properties included in the costs being amortized, if any, less related income taxes.Costs in excess of the present value of estimated future net revenues as discussed above are charged to proved property impairment expense.No gain or loss is recognized upon sale or disposition of oil and gas properties, except in unusual circumstances. We apply the full cost ceiling test on a quarterly basis on the date of the latest balance sheet presented. The estimates of our reserves as of December 31, 2010 are based upon various assumptions about future production levels, prices and costs that may not prove to be correct over time. PV-10 is the estimated present value of the future net revenues from our proved oil and gas reserves before income taxes discounted using a 10% discount rate. In particular, estimates of oil and gas reserves, future net revenue from proved reserves and the PV-10 thereof for our oil and gas properties are based on the assumption that future oil and gas prices remain the same as the twelve month first-day-of-the-month average oil and gas prices for the twelve months ended December31, 2010.The average realized sales prices used for the estimates were $3.91 per Mcf of gas and $70.72 per Bbl of oil. As of December 31, 2010, the net capitalized costs of our oil and gas properties in the United States did not exceed the present value of our estimated proved reserves; however, the net capitalized costs of our oil and gas properties in Canada exceeded the present value of our estimated proved reserves by $4.8 million, resulting in a write down for the year ended December 31, 2010. As of June 30, 2011, the net capitalized costs of our oil and gas properties in the United States and Canada did not exceed the present value of our estimated proved reserves. PV-10 is considered a non-GAAP financial measure under SEC regulations because it does not include the effects of future income taxes, as is required in computing the standardized measure of discounted future net cash flows. We believe that PV-10 is an important measure that can be used to evaluate the relative significance of our oil and gas properties and that PV-10 is widely used by securities analysts and investors when evaluating oil and gas companies. Because many factors that are unique to each individual company impact the amount of future income taxes to be paid, the use of a pre-tax measure provides greater comparability of assets when evaluating companies. We believe that most other companies in the oil and gas industry calculate PV-10 on the same basis. PV-10 is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting income taxes. Restoration, Removal and Environmental Liabilities The Company is subject to extensive Federal, provincial, state and local environmental laws and regulations. These laws regulate the discharge of materials into the environment and may require the Company to remove or mitigate the environmental effects of the disposal or release of petroleum substances at various sites.Environmental expenditures are expensed or capitalized depending on their future economic benefit.Expenditures that relate to an existing condition caused by past operations and that have no future economic benefit are expensed. 12 Table of Contents Liabilities for expenditures of a non-capital nature are recorded when environmental assessments and/or remediation is probable, and the costs can be reasonably estimated. Such liabilities are generally undiscounted unless the timing of cash payments for the liability or component are fixed or reliably determinable. The Company accounts for asset retirement obligations based on the guidance of Accounting Standards Codification (“ASC”) 410 which addresses accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. ASC 410 requires that the fair value of a liability for an asset's retirement obligation be recorded in the period in which it is incurred and the corresponding cost capitalized by increasing the carrying amount of the related long-lived asset. The liability is accreted to its then present value each period, and the capitalized cost is depreciated over the estimated useful life of the related asset. For all periods presented, we have included estimated future costs of abandonment and dismantlement in our full cost amortization base and amortize these costs as a component of our depletion expense in the accompanying condensed consolidated financial statements. The following table summarizes the Company’s asset retirement obligation transactions for the six months ended June 30, 2011 and the year ended December 31, 2010: June 30, 2011 December 31, 2010 Beginning asset retirement obligation $ $ Settled (2 ) (290 ) Revisions (14 ) (83 ) New wells placed on production and other 64 Deletions related to property disposals (1 ) (2,799 ) Accretion expense Ending asset retirement obligation $ $ Working Capital (Deficit) At June 30, 2011, our current liabilities of approximately $33.9 million exceeded our current assets of $22.5 million resulting in a working capital deficit of $11.4 million. This compares to a working capital deficit of approximately $8.9 million at December 31, 2010. Current liabilities at June 30, 2011 primarily consisted of the current portion of derivative liabilities of $11.8 million, trade payables of $13.5 million, revenues due third parties of $6.8 million, and other accrued liabilities of $1.6 million. Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update ("ASU") No. 2010-6, “Improving Disclosures about Fair Value Measurements”. ASU No. 2010-06 amends FASB ASC Topic 820, “Fair Value Measurements and Disclosures,” to require additional information to be disclosed principally regarding Level 3 measurements and transfers to and from Level 1 and 2. In addition, enhanced disclosure is required concerning inputs and valuation techniques used to determine Level 2 and Level 3 measurements. This guidance is generally effective for interim and annual reporting periods beginning after December 15, 2009; however, requirements to disclose separately purchases, sales, issuances, and settlements in the Level 3 reconciliation are effective for fiscal years beginning after December 15, 2010 (and for interim periods within such years). This update did not have a material impact on the Company’s consolidated financial statements. In June2011, theFASB issued ASU No.2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This ASU will require companies to present the components of net and comprehensive income in either one or two consecutive financial statements and eliminates the option to present other comprehensive income in the statement of changes in shareholders’ equity. This ASU is effective for fiscal years and interim periods within those years, beginning after December15, 2011. The Company is currently evaluating the potential impact of this adoption on its consolidated financial statements. 13 Table of Contents In May2011, the FASB issued ASU No.2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This ASU expands existing disclosure requirements for fair value measurements and provides additional information on how to measure fair value. The Company is required to apply this ASU prospectively for interim and annual periods beginning after December15, 2011. The Company is currently evaluating the potential impact of this adoption on its consolidated financial statements. Note 2.Joint Venture On August 18, 2010, Abraxas Petroleum and its wholly-owned subsidiary, Abraxas Operating, LLC, contributed 8,333 net acres in the Eagle Ford Shale play to Blue Eagle Energy, LLC (“Blue Eagle”) and received a $25.0 million equity interest in Blue Eagle pursuant to the terms of the Subscription and Contribution Agreement among Abraxas Petroleum, Abraxas Operating, Blue Eagle and Rock Oil Company, LLC (“Rock Oil”) formerly known as Blue Stone Oil & Gas, LLC. Simultaneously, Rock Oil contributed $25.0 million in cash to Blue Eagle for a $25.0 million equity interest in Blue Eagle. Rock Oil committed to contribute an additional $50.0 million to Blue Eagle and upon full funding, Abraxas Petroleum will own a 25% equity interest in Blue Eagle and Rock Oil will own a 75% equity interest in Blue Eagle. Blue Eagle’s subject area encompasses 12 counties across the Eagle Ford Shale play for expected future acreage acquisitions. Abraxas Petroleum operates the wells owned by Blue Eagle and Rock Oil manages the day-to-day business affairs of Blue Eagle.Robert L. G. Watson, our President and CEO, serves as one of the three members of the Board of Managers of Blue Eagle. At formation and through June 29, 2011, we owned a non-controlling 50.0% interest in the joint venture.On June 29, 2011, Rock Oil contributed $11.0 million in cash to Blue Eagle to purchase approximately 2,487 net acres in McMullen County, Texas, which reduced our equity interest to approximately 41.0%. As of June 30, 2011, we owned a non-controlling 41.0% interest in the joint venture. We account for the joint venture under the equity method of accounting. Under the equity method of accounting, Abraxas’ share of net income (loss) from the joint venture is reflected as an increase (decrease) in its investment account in “Investment in joint venture” and is also recorded as equity investment income (loss) in “Equity in loss (income) of joint venture.” For the three and six months ended June 30, 2011, we reported a gain of $769,000 and $1.5 million, respectively, related to Blue Eagle. The following table summarizes financial data from Blue Eagle’s June 30, 2011 and December 31, 2010 financial statements: Balance Sheet: As of June 30, 2011 As of December 31, 2010 Assets: Current assets $ $ Oil and gas properties Other assets 41 45 Total assets $ $ Liabilities and Member Capital: Current liabilities $ $ Other liabilities 9 — Member capital Total liabilities and member capital $ $ 14 Table of Contents Statement of Operations: Three Months Ended June 30, 2011 SixMonths Ended June 30, 2011 Revenue $ $ Operating expenses Other (income) expense (4 ) (9 ) Net income $ $ Note 3.Income Taxes The Company records income taxes using the liability method. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. For the three and six months ended June 30, 2011, there were no current or deferred income tax expense or benefit due to losses and/or loss carryforwards and valuation allowances which have been recorded against such benefits. The Company accounts for uncertain tax positions under provisions ASC 740-10.ASC 740-10 did not have any effect on the Company’s financial position or results of operations for the three and six months ended June 30, 2011 and 2010.The Company recognizes interest and penalties related to uncertain tax positions in income tax expense. As of June 30, 2011, the Company did not have any accrued interest or penalties related to uncertain tax positions. The tax years from 2000through 2010 remain open to examination by the tax jurisdictions to which the Company is subject. The Company and Abraxas Energy Partners, L.P., which was merged into a wholly-owned subsidiary of Abraxas in 2009, are currently undergoing an Internal Revenue Service audit on their 2009 Federal income tax returns. Note 4. Long-Term Debt Long-term debt consisted of the following: June 30, 2011 December 31, 2010 Credit facility $ $ Real estate lien note Less current maturities (157 ) (152 ) $ $ Credit Facility On June 30, 2011, we entered into a second amended and restated senior secured credit facility with Société Générale, as administrative agent and issuing lender, and certain other lenders, which we refer to as the credit facility.As of June 30, 2011, $90.0 million was outstanding under the credit facility. The credit facility has a maximum commitment of $300.0 million and availability is subject to a borrowing base. The borrowing base is currently $125.0 million and is determined semi-annually by the lenders based upon our reserve reports, one of which must be prepared by our independent petroleum engineers and one of which may be prepared internally. The amount of the borrowing base is calculated by the lenders based upon their valuation of our proved reserves utilizing these reserve reports and their own internal decisions. In addition, the lenders, in their sole discretion, are able to make one additional borrowing base redetermination during any six-month period between scheduled redeterminations and we are able to request one redetermination during any six-month period between scheduled redeterminations.The borrowing base will be automatically reduced in connection with any sales of producing properties with a market value of 5% or more of our then-current borrowing base and in connection with any hedge termination which could reduce the collateral value by 5% or more. Our borrowing base of $125.0 15 Table of Contents million was determined based upon our reserve report dated December 31, 2010. Our borrowing base can never exceed the $300.0 million maximum commitment amount.Outstanding amounts underthe credit facility bear interest at (a)the greater of (1)the reference rate announced from time to time by Société Générale, (2)the Federal Funds Rate plus 0.5%, and (3)a rate determined by Société Générale as the daily one-month LIBOR plus (b)1.25—2.25%, depending on the utilization of the borrowing base, or, if we electLIBOR plus 2.25%—3.25%, depending on the utilization of the borrowing base. At June 30, 2011, the interest rate on the credit facility was 2.94% based on 1-month LIBOR borrowings. Subject to earlier termination rights and events of default, the stated maturity date of the credit facility is June 30,2015. Interest is payable quarterly on reference rate advances and not less than quarterly on Eurodollar advances. We are permitted to terminate the credit facility and are able, from time to time, to permanently reduce the lenders’ aggregate commitment under the credit facility in compliance with certain notice and dollar increment requirements. Each of our subsidiaries has guaranteed our obligations under the credit facility on a senior secured basis. Obligations under the credit facility are secured by a first priority perfected security interest, subject to certain permitted encumbrances, in all of our and our subsidiary guarantors’ material property and assets. Under the credit facility, we are subject to customary covenants, including certain financial covenants and reporting requirements.We are required to maintain a current ratio as of the last day of each quarter of not less than 1.00 to 1.00 and an interest coverage ratio as of the last day of each quarter of not less than 2.50 to 1.00.We are also required to maintain a total debt to EBITDAX ratio as of the last day of each quarter of not more than 4.00 to 1.00.The current ratio is defined as the ratio of consolidated current assets to consolidated current liabilities.For the purposes of this calculation, current assets include the portion of the borrowing base which is undrawn but excludes any cash deposited with or at the request of a counter-party to a hedging arrangement and any assets representing a valuation account arising from the application of ASC 815 and ASC 410-20, and any accounts receivable from Blue Eagle and current liabilities exclude the current portion of long-term debt and any liabilities representing a valuation account arising from the application of ASC 815 and ASC 410-20, and any accounts payable to Blue Eagle.The interest coverage ratio is defined as the ratio of consolidated EBITDAX to consolidated interest expense for the four fiscal quarters ended on the calculation date. For the purposes of this calculation, EBITDAX is consolidated net income plus interest expense, oil and gas exploration expenses, income, franchise or margin taxes, depreciation, amortization, depletion and other non-cash charges including non-cash charges resulting from the application of ASC 718, ASC 815 and ASC 410-20 plus all realized net cash proceeds arising from the settlement or monetization of any hedge contracts or upon the termination of any hedge contract minus all non-cash items of income which were included in determining consolidated net income, including all non-cash items resulting from the application of ASC 815 and ASC 410-20; provided that net income shall be adjusted to negate the effect of non-cash gain or loss attributable to Blue Eagle. Interest expense includes total interest, letter of credit fees and other fees and expenses incurred in connection with any debt. The total debt to EBITDAX ratio is defined as the ratio of total debt to consolidated EBITDAX for the four fiscal quarters ended on the calculation date.For the purposes of this calculation, total debt is the outstanding principal amount of debt, excluding debt associated with the office building, and obligations with respect to surety bonds and hedge arrangements.We were in compliance with all covenants as of June 30, 2011. As of June 30, 2011, the current ratio was 2.49 to 1.00, the interest coverage ratio was 2.92 to 1.00 and the total debt to EBITDAX ratio was 3.33 to 1.00. In addition to the foregoing and other customary covenants, the credit facility contains a number of covenants that, among other things, restrict our ability to: ·incur or guarantee additional indebtedness; ·transfer or sell assets; ·create liens on assets; ·engage in transactions with affiliates other than on an “arm’s-length” basis; ·make any change in the principal nature of our business; and 16 Table of Contents ·permit a change of control. The credit facility also contains customary events of default, including nonpayment of principal or interest, violations of covenants, cross default and cross acceleration to certain other indebtedness, bankruptcy and material judgments and liabilities. Real Estate Lien Note On May 9, 2008, the Company entered into an advancing line of credit in the amount of $5.4 million for the purchase and finish out of a building to serve as its corporate headquarters. This note was refinanced in November 2008.The note bears interest at a fixed rate of 6.375%, and is payable in monthly installments of principal and interest of $39,754 based on a twenty year amortization. The note matures in May 2015 at which time the outstanding balance becomes due. The note is secured by a first lien deed of trust on the property and improvements. As of June 30, 2011, $5.0 million was outstanding on the note. Note 5.Income (Loss) Per Share The following table sets forth the computation of basic and diluted earnings (loss) per share: Three Months Ended June 30, Six Months Ended June 30, Numerator: Net income (loss) $ $ $ ) $ Denominator: Denominator for basic income (loss) per share - Weighted-average shares Effect of dilutive securities: Stock options and warrants — Denominator for diluted income (loss) per share - adjusted weighted-average shares and assumed conversions Net income (loss) per common share – basic $ $ $ ) $ Net income (loss) per common share – diluted $ $ $ ) $ For the six months ended June 30, 2011, none of the shares issuable in connection with stock options or warrants are included in diluted shares. Inclusion of these shares would be antidilutive due to the loss incurred in the period. Had there not been a loss for the period, dilutive shares would have been 2,328 shares for the six months ended June 30, 2011. Note 6. Hedging Program and Derivatives The derivative instruments we utilize are based on index prices that may and often do differ from the actual oil and gas prices realized in our operations.As a result, our derivative contract transactions do not qualify for hedge accounting as prescribed by ASC 815; therefore, fluctuations in the market value of our derivative contracts are recognized in earnings during the current period. 17 Table of Contents The following table sets forth our derivative contract position as of June 30, 2011: Fixed Price Swap Oil Gas Contract Periods Daily Volume (Bbl) Swap Price (per Bbl) Daily Volume (MMBtu) SwapPrice (per MMBtu) $ At June 30, 2011, the aggregate fair market value of our commodity derivative contracts was a liability of approximately $6.3 million. In order to mitigate our interest rate exposure, we entered into an interest rate swap, effective August12, 2008, to fix our floating LIBOR based debt. The two-year interest rate swap arrangement for $100 million at a fixed rate of 3.367% originally was set to expire on August 12, 2010.The interest rate swap was amended in February 2009 lowering our fixed rate to 2.95%.The interest rate swap was further amended in November 2009 lowering our fixed rate to 2.55% and extending the term through August 12, 2012. The following table illustrates the impact of derivative contracts on the Company’s balance sheet: June 30, 2011 December 31, 2010 Balance Sheet Location Fair Value Balance Sheet Location Fair Value NYMEX-based fixed price derivative contracts Derivative asset - current $ Derivative asset - current $ NYMEX-based fixed price derivative contracts Derivative asset – long-term $ Derivative asset – long-term $ NYMEX-based fixed price derivative contracts Derivative liability - current $ Derivative liability - current $ NYMEX-based fixed price derivative contracts Derivative liability – long-term $ Derivative liability – long-term $ Interest rate swap Derivative liability - current $ Derivative liability - current $ Gains and losses from derivative activities are reflected as “Loss (gain) on derivative contracts” in the accompanying condensed consolidated statements of operations. Note 7.Fair Value Fair Value Hierarchy—ASC 820-10 establishes a three-level valuation hierarchy for disclosure of fair value measurements. The valuation hierarchy categorizes assets and liabilities measured at fair value into one of three different levels depending on the observability of the inputs employed in the measurement. The three levels are defined as follows: 18 Table of Contents · Level 1 – inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. · Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. · Level 3 - inputs to the valuation methodology are unobservable and significant to the fair value measurement. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The Company is further required to assess the creditworthiness of the counter-party to the derivative contract. The results of the assessment of non-performance risk, based on the counter-party’s credit risk, could result in an adjustment of the carrying value of the derivative instrument. The following tables present information about the Company’s assets and liabilities measured at fair value as of June 30, 2011 and December 31, 2010, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine such fair value: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of June 30, Assets Investment in common stock $ $
